UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1084


RENEE R. BERRY,

                  Plaintiff – Appellant,

             v.

GARY LOCKE, Secretary, Department of Commerce,

                  Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00459-JCC-TRJ)


Submitted:    July 27, 2009                   Decided:   August 17, 2009


Before WILKINSON and      DUNCAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Renee R. Berry, Appellant Pro Se.   Leslie Bonner McClendon,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Renee   R.     Berry   appeals   the   district   court’s   order

granting the Defendant's motion to dismiss and dismissing her

civil   action.     We    have   reviewed    the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Berry v. Locke, No. 1:08-cv-00459-JCC-

TRJ (E.D. Va. Nov. 20, 2008).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                     2